DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-11, 13-15, and 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner will note the claims do not expressly require the gesture be in a different orientation but the orientation of the device could be in a different orientation and read on the claims under MPEP 2111. In order to advance prosecution examiner has incorporated Weiss which uses gestures which are orientation independent [[0097] because of the point gestures (fig. 4 point gestures). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 9-11, and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hope et al (2009/0153288), hereinafter, Hope in view of Kryze et al (2012/0162073) hereinafter, Kryze further in view of Weiss et al (2008/0165132) hereinafter, Weiss. 

In regards to claim 1, 9, and 25 Hope teaches (Currently Amended) a remote control device comprising (abstract): 
a receiver;(fig. 3 (54))
a transmitter (fig. 3 (54))
 [0048, 0051], [0051] [0051] (fig. 2 (34)) and
one or more memories comprising processor-executable instructions that, upon execution, cause the remote control device to at least (fig. 3 (44):[0038]
receive a first user input in a first orientation (fig. 1 (100-101)):
determine and based on the first user input in the first orientation, a gesture [0086, 0034-0040]: and
send to the media device, and based on the gesture, and based on the first user input received on an icon, an indication(fig. 13 (130-136] ([1298-0130])) 
Hope fails to teach receive a second user input in a second orientation:
However, Kryze teaches receive a second user input in a second orientation (fig. 2a-2c orientation). Kryze
It would have been obvious to one of ordinary skill in the art to modify the teachings of Hope to further include receive a second user input in a second orientation as taught by Kryze in order to provide intuitive inputs from any angle. 
expressly teach wherein the second orientation is different than the first orientation. 
However, Weiss teaches wherein the second orientation is different than the first orientation.[0097] Weiss
[0097] Thus, embodiments of the present invention can accommodate multiple users without having to add additional hardware devices to a computer system.  Gestures can also be orientation independent, permitting users to be in any position relative to a multi-touch input surface.  Further, since gestures are based on points, gestures can be entered and processed more efficiently.  Accordingly, using only fingers (or similar tools) on a touched based multi-touch input surface, multiple input point gestures facilitate quickly communicating different commands to a computer system.

It would have been been obvious to one of ordinary skill in the art to modify the teachings of Hope and Kryze to further include wherein the second orientation is different than the first orientation as taught by Weiss in order to allow gestures to be entered and processed more efficiently [0097]
Therefore, Hope in view of Kryze teaches
determine, by the gesture sensing layer, and based on the second user input in the
second orientation, the gesture: (fig. 2 front), fig. 10 (100-101, fig. 11 (114) Hope and  and (fig. 2a-2c orientation). Kryze
send, to the media device, and based on the gesture, and based on the second user
input received on the icon , fig. 11 (114) [0038] Hope, the indication fig. 11 (114) [0038] Hope.


In regards to claim 7, Hope in view of Kryze teaches  (Original) The remote control device of claim 1, wherein the gesture sensing layer is superimposed on one or more display layers.[0052] Hope
In regards to claim 10, Hope in view of Kryze and Weiss teaches  (Currently Amended) The method of claim 9. wherein the gesture sensing layer is part of an input assembly comprises a touch layer and comprising a display layer the determining, based on the first gestural input performed in the first orientation, the gesture, or the determining, based on the second gestural input performed in the second orientation, the gesture. [0052] Hope and .[0097] Weiss
In regards to claim 11, Hope in view of Kryze teaches  (Original) The method of claim 10, wherein the display layer maintains an image in at least one of a low-power state or a no-power state [0053] Hope.
In regards to claims 21, 23, and 26 (New) Hope in view of Kryze teaches the remote control device of claim 1, wherein the gesture comprises at least one of a: a swipe gesture [99-101] Hope or a J-shaped gesture.
In regards to claims 22, 24, and 27, Hope in view of Kryze teaches  (New) The remote control device of claim 21, wherein the gesture causes a greater degree of movement through content on the media device than a selection gesture.[102] Hope

Claims 3-6, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hope et al (2009/0153288), hereinafter, Hope in view of Kryze et al (2012/0162073) hereinafter, Kryze and Weiss further in view of Elias et al (2010/0037180) hereinafter, Elias


1.	In regards to claim 3, Hope and Kryze fail to teach the remote control device of claim 1, further comprising a feedback component, the one or more memories further comprising processor-executable instructions that, upon execution, cause the remote control device to at least: cause the feedback component to simulate a button press in response to the determined 
However, Elias teaches the remote control device of claim 1, further comprising a feedback component, the one or more memories further comprising processor-executable instructions that, upon execution, cause the remote control device to at least: cause the feedback component to simulate a button press in response to the determined the first selection gesture; and cause the feedback component to simulate a plurality of button selection gestures in response to the determined the first swipe gesture (fig. 5d-e 575 (fig. 3 (320)) Elias).
It would have been obvious to one of ordinary skill in the art to modify the teachings of Hope and Kryze to further include further comprising a feedback component, the one or more memories further comprising processor-executable instructions that, upon execution, cause the remote control device to at least: cause the feedback component to simulate a button press in response to the determined the first selection gesture; and cause the feedback component to simulate a plurality of button selection gestures in response to the determined the first swipe gesture as taught by Elias in order to give a more realistic feeling (fig. 5d-e 575 (fig. 3 (320)) Elias).

2.	In regards to claim 4, Hope and Kryze in view of Elias teaches remote control device of claim 1, the one or more memories further comprising processor-executable instructions that, upon execution, cause the remote control device to at least: receive, from the media device, the first data upon waking from a sleep state, the first data received in a broadcast of state information associated with the media device (fig. 2 (216) power button) Elias See Applicant’s specification for the only discussion on wake [0035].
3.	In regards to claim 5, Hope and Kryze in view of Elias teaches remote control device of claim 4, the one or more memories further comprising processor-executable instructions that, 
4.	In regards to claim 6, Hope and Kryze in view of Elias teaches, see rational of claim 3,  the remote control device of claim 1, further comprising a second input assembly, the one or more memories further comprising processor-executable instructions that, upon execution, cause the remote control device to at least: receive, from the media device, a third data from the media device, the second data indicative of an inactive state of the media device and graphical indicia corresponding to a next event on the media device; and display the graphical indicia corresponding to the next event on the second input assembly (fig. 2 (power button 216) Elias).
In regards to claim 13, Hope and Kryze in view of Elias teaches, see rational of claim 3,  (Currently Amended) the method of claim 9, further comprising: receiving, from the media device, second data indicating an inactive state of the media device; and causing the input assembly to display a second graphic indicating a default function (fig. 4 (user is selected the buttons of fig. 5 STB are not shown Elias) and [0038] Hope
In regards to claim 14, Hope and Kryze in view of Elias teaches, see rational of claim 3,  (Previously Presented) The method of claim 9, further comprising: receiving, from the media device, information indicating a graphical indicia corresponding to an upcoming event on the media device; and cause the input assembly to display the graphical indicia corresponding to the upcoming event.[0038] Hope and fig. 5d-5e 575 with directional indicators Elias)


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hope et al (2009/0153288), hereinafter, Hope in view of Kryze et al (2012/0162073) hereinafter, Kryze and Weiss, further in view of Madonna (2012/0185801) hereinafter, Madonna.

In regards to claim 8, Hope and Kryze fail to teach  (Currently Amended) the remote control device of claim 1, further comprising a second input assembly, the one or more memories further comprising processor-executable instructions that, upon execution, cause the remote control device to at least: determine a swipe pattern second gesture based on detection of [[a]] the second gesture detected by the gesture sensing layer; transmit, to the media device, first data indicating the second gesture swipe pattern; receive, from the media device, second data indicating a user profile associated with the second gesture swipe pattern; and display a graphical indicia selected based at least in part on the second data indicating the user profile associated with the swipe pattern [0038-0040, 99-101] and fig. 11 swipes Hope.
However, Madonna teaches further comprising a second input assembly, the one or more memories further comprising processor-executable instructions that, upon execution, cause the remote control device to at least: determine a swipe pattern second gesture based on detection of [[a]] the second gesture detected by the gesture sensing layer; transmit, to the media device, first data indicating the second gesture swipe pattern; receive, from the media device, second data indicating a user profile associated with the second gesture swipe pattern; and display a graphical indicia selected based at least in part on the second data indicating the user profile associated with the swipe pattern (fig 5d-5e [0057-0063]).
It would have been obvious to one of ordinary skill in the art to modify the teachings of Hope and Kryze to further include a second input assembly, the one or more memories further comprising processor-executable instructions that, upon execution, cause the remote control device to at least: determine a swipe pattern second gesture based on detection of [[a]] the second gesture detected by the gesture sensing layer; transmit, to the media device, first data indicating the second gesture swipe pattern; receive, from the media device, second data indicating a user profile associated with the second gesture swipe pattern; and display a graphical indicia selected based at least in part on the second data indicating the user profile associated with the swipe pattern as taught by Madonna to provide more tailored control. 


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hope et al (2009/0153288), hereinafter, Hope in view of Kryze et al (2012/0162073) hereinafter, Kryze. and Weiss further in view of Xu (2012/0033140) hereinafter, Xu.

In regards to claim 15, Hope and Kryze fails to teach (Currently Amended) the method of claim 9, further comprising: receiving, from the media device, a graphical indicia corresponding to a chapter of content; and transmitting, to the media device, information indicating selection of playing the chapter of content based at least in part on an additional a third gesture
However, Xu teaches further comprising: receiving, from the media device, a graphical indicia corresponding to a chapter of content; and transmitting, to the media device, information indicating selection of playing the chapter of content based at least in part on an additional a third gesture.[0080-0082]. 
It would have been obvious to one of ordinary skill in the art to modify the teachings Hope and Kryze in order to receiving, from the media device, a graphical indicia corresponding to a chapter of content; and transmitting, to the media device, information indicating selection of playing the chapter of content based at least in part on an additional a third gesture detected by the gesture sensing layer a touch layer of the input assembly as taught by Xu in order to better navigate content. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT SITTA/            Primary Examiner, Art Unit 2694